Title: From George Washington Adams to William Smith Shaw, 27 October 1821
From: Adams, George Washington
To: Shaw, William Smith


				
					Dear Sir
					Washington 27th October 1821.
				
				I am directed by my Father to inform you that he has received your letter with the Bill of lading of the books embarked on board the Ocean for Alexandria but is prevented by multiplied avocations from answering it himself. He desires me to express to you his thanks and I pray you to accept mine for your kindness in transmitting the resolution of the Suffolk Bar on the subject of his application to them for permission to instruct me himself in the science of Law. They are the more due as it is peculiarly gratifying to me to reside in my Fathers family where I enjoy many advantages not immediately connected with professional studies yet in themselves highly valuable I remain gratefully yours 
				
					George Washington Adams.
				
				
			